Fletcher M. Tove RECEIVED
412 Old Haw Creek Rd CHARLOTTE, NC

Asheville, NC 28805

AUG 22 2019
August 15, 2019
Clerk, US District Court
Honorable Judge Robert. J. Conrad Western District of NC

United States District Judge

235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Re: August 28" Sentencing of Buncombe County Public Servants
Dear Judge Conrad:

lam writing to you after reading in a recent Asheville Citizen-Times article that you have received
dozens of letters in support of Wanda Greene, Mandy Stone, Joe Creighton, and Michael Greene. |
imagine these letters are penned by their close friends and business acquaintances and speak to their
upstanding characters, minimize their actions as tragic missteps, and allude to their years of public
service all while requesting light sentences from you. | also imagine several of those letters come from
very prominent and influential members of the Buncombe County community and even from across the
state.

lam neither prominent nor influential in Buncombe County, but | did grow up here, and after serving 11
years as a Naval Officer | returned home and for almost three years now | have worked for Buncombe
County Government in the Health and Human Services Department. | am very proud of my hometown
and | am also proud to have a job where | can work to make my community stronger and safer every
day.

1 felt compelled to put on paper the anger and frustration | feel, and the vast majority of my peers feel,
at the thought of any of the defendants receiving light sentences. Their calculated actions have greatly
besmirched the reputation of Buncombe County, eroded the confidence of the public in our
trustworthiness and professionalism, and have had profound impacts on the morale of county
employees. .

As | follow the proceedings and read about the defendants trying to deflect responsibility, or minimize
their criminal actions, | worry about the example that a light sentencing will set and the impact it will
have on the community, especially as we see an increasing lack of accountability at all levels of
government and particularly as we see a gargantuan disparity between the repercussions for white-
collar and blue-collar crimes.

| was very deliberate in using the term public servants in my subject line. Every one of these defendants
was a public servant, operating within the trust of the community. Every one of these defendants
purposefully and willfully violated this trust in a criminal manner. These were not tragic missteps or
isolated failures in judgement. These were calculated criminal activities perpetuated over years, in
which they colluded and conspired to conceal their actions to the extent of falsifying statements,
destroying official records, and retaliating against fellow public servants. -

 

Case 1:18-cr-00088-RJC-WCM Document 76 Filed 08/22/19 Page 1 of 2

 

 

 

 

 

 

 
| ask that you charge the defendants with the maximum sentences that the statutes can allow. | ask not
as an individual who was directly impacted by their actions, and | make no claims about the character of
the defendants. | ask as a member of the community and as a public servant. | ask that you hold these
criminals fully accountable for their actions. Restore the community’s confidence that their government
is held accountable, that there are consequences for not only violating the law, but for violating the
trust between the government and the people.

 

| appreciate your time and consideration, sincerely,

—

 

Fletcher M. Tove

 

 

 

 

 

Ve BEN" tye

 

Case 1:18-cr-00088-RJC-WCM Document 76 Filed 08/22/19 Page 2 of 2
